Title: To James Madison from Jonathan Williams, 27 February 1811
From: Williams, Jonathan
To: Madison, James


SirWednesday morning Feb. 27. 1811
The momentary, although faint, hope that the Military Academy Bill will be called up, induces me to attend in the House all day, and prevents me from stating to you verbally its almost forlorn situation. I am convinced that there is a sufficient Majority in the House to pass the Bill without Amendment, which is now the only way it can pass, for should it go back to the Senate the session would close before it could be acted upon. The only thing wanting is sufficient zeal to get it up, and here I find the weakness of my influence, although I keep the little I have in constant action.
I should be sorry to appear too officious, but my motives cannot be condemned, for although it may be found that I seek for additional care, anxiety & responsibility in the new organization, it will not be seen that I can enjoy any additional rank or emolument; I therefore hope you will pardon my suggesting to you the expediency of impressing upon the minds of a few leading members of the House, as you occasionally see them, the same sentiments as to the public importance of this Institution that you have been pleased to express to me. This coming from you will produce a call for the Bill from various Quarters and so force it up; The amendment as to site will doubtless fail, and the friends to the Bill had better let the other as to increase of appropriation fail also, then the vote on its passage would be conclusive. I have the honour to be with the most perfect respect Sir Your devoted servant
Jona Williams
